



Exhibit 10.1




AMENDMENT NO. 1 TO
AMENDED AND RESTATED ASBURY AUTOMOTIVE GROUP, INC.
KEY EXECUTIVE INCENTIVE COMPENSATION PLAN


Asbury Automotive Group, Inc. (the “Company”) hereby adopts this Amendment No. 1
(this “Amendment”) to the Amended and Restated Asbury Automotive Group, Inc. Key
Executive Incentive Compensation Plan (Effective January 1, 2004, Amended and
Restated as of March 25, 2009) (the “Plan”), effective as of March 12, 2018 (the
“Amendment Effective Date”). This Amendment will be effective as described
herein.


WHEREAS, as a result of the Tax Cuts and Jobs Act (“TCJA”), beginning in the
2018 tax year, the performance-based compensation exemption under Section 162(m)
of the Code has been repealed, effectively rendering all compensation (other
than certain grandfathered compensation) paid by the Company in excess of
$1,000,000 to covered officers (and former covered officers) non-deductible.


WHEREAS, it is the desire of the Company to amend the Plan, effective as of the
Amendment Effective Date, to (1) modify certain references to the
performance-based compensation exemption under Section 162(m) of the Code since
it has been repealed by the TCJA for non-grandfathered compensation and is not
applicable to future Awards made under the Plan and (2) make certain related
changes to the Plan; and


WHEREAS, the Committee may amend the Plan for this purpose pursuant to Section 9
of the Plan without obtaining the approval of the Company’s shareholders.


NOW, THEREFORE, effective as of the Amendment Effective Date, the Committee
hereby amends the Plan as follows with respect to Awards made after such date:


I.
The last sentence of Section 1 of the Plan is hereby deleted in its entirety.
II.
The definitions of “Code”, “Committee” and “Performance Period” set forth in
Section 2 of the Plan are hereby amended and restated in its entirety to read as
follows:
“ “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.”
“ “Committee” shall mean the Compensation and Human Resources Committee of the
Board of Directors.”
“ “Performance Period” shall mean a full fiscal year of the Company or other
period of time (which may be longer or shorter than a full fiscal year of the
Company, to the extent consistent with Section 162(m) of the Code where
applicable) determined by the Committee.”
III.
The first sentence of Section 5(a) of the Plan is hereby amended and restated in
its entirety to read as follows:





--------------------------------------------------------------------------------





“Within the first 90 days of the applicable Performance Period (or, if shorter,
within the maximum period allowed under Section 162(m) of the Code where
applicable) (the “Establishment Period”), the Committee shall select those
Eligible Employees who shall participate in the Plan for such Performance
Period.”
IV.
Section 6(c) of the Plan is hereby amended and restated in its entirety to read
as follows:
“The Committee is authorized at any time during the Establishment Period, or any
time thereafter, in its sole and absolute discretion, to adjust or modify the
calculation of performance goal(s) for the applicable Performance Period (i) in
the event of, or in anticipation of, any unusual or extraordinary corporate
item, transaction, event or development affecting the Company, or any of its
subsidiaries, affiliates, divisions or operating units (to the extent applicable
to such performance goal(s)) or (ii) in recognition of, or in anticipation of,
any other unusual or nonrecurring events affecting the Company or any of its
subsidiaries, affiliates, divisions or operating units (to the extent applicable
to such performance goal(s)), or the financial statements of the Company or any
of its subsidiaries, affiliates, divisions or operating units (to the extent
applicable to such performance goal(s)), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.”
V.
The last sentence of Section 7(a) of the Plan is hereby amended and restated in
its entirety to read as follows:
“In no event may a Participant receive any payment of any Award in excess of the
limitation set forth in Section 4.”
VI.
The last sentence of Section 7(b) of the Plan is hereby amended and restated in
its entirety to read as follows:
“Subject to Section 6(c), in determining the actual size of an individual Award
for a Performance Period, the Committee may, in its sole judgment, increase,
reduce or eliminate the maximum Award payable to the Participant for the
Performance Period, but may not increase the amount payable for any Award above
the limitation set forth in Section 4.”
VII.
Section 8(d) of the Plan is hereby amended and restated in its entirety to read
as follows:
“(d)    In no event shall any discretionary authority granted to the Committee
by the Plan be used to increase an Award above the maximum amount payable under
Section 4 of the Plan.”
VIII.
Except as amended by this Amendment, the Plan shall remain in full force and
effect. Capitalized terms used but not defined in this Amendment have the
respective meanings ascribed thereto in the Plan.



